— Appeal by the defendant from (1) an order of the Supreme Court, Nassau County (Collins, J.), dated March 31, 1988, and (2) a judgment of the same court, entered April 12, 1988.
Ordered that the appeal from the order is dismissed; and it is further,
*519Ordered that the judgment is affirmed for reasons stated by Justice Collins at the Supreme Court; and it is further,
Ordered that the plaintiff is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). Mangano, J. P., Lawrence, Kunzeman and Eiber, JJ., concur.